Upon consideration of the petition filed by Defendant on the 28th of January 2019 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Lenoir County:
"Denied by order of the Court in conference, this the 27th of March 2019."
The following order has been entered on the motion filed on the 28th of January 2019 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 27th of March 2019."